Metcalf, J.
We are of opinion that the ruling of the judge who tried the cause was correct. Obstructions are defects in a road; and towns are no less liable for injuries caused by obstructions placed in a road by individuals, than *447for injuries caused by any other defects. Bigelow v. Inhab'ts of Weston, 3 Pick. 267; Frost v. Inhab'ts of Portland, 2 Fairf. 271; French v. Inhab'ts of Brunswick, 8 Shep. 29. It is the duty of towns to keep their roads, at all seasons, safe and convenient for travellers; and they are as much bound to remove obstructions caused by the owners of the soil over which the road is laid, as any other obstructions.
We are also of opinion that the instructions to the jury, to which the defendants have excepted, were correct. Indeed we perceive nothing in them, which is not included in the ruling previously made. The exceptions are therefore overruled.
The defendants have filed a motion in arrest of judgment, and have, in argument, made three objections to the plaintiff’s declaration. The first is, that it does not contain a sufficient description of the road. The description is this: “ A common road or highway, leading from the south village in Adams aforesaid, to the south line of said Adams, near to Jenks’s factory in Cheshire; which said common road or highway the said inhabitants of said town of Adams were then, long before, and ever since, and now are, by law obliged to keep in repair,” &c. This seems, from the reading, to be a description sufficient for all useful or legal purposes. If, however, it could have left the defendants in doubt respecting the very road intended by the plaintiff they should have asked him to give them a more minute description, before going to trial.
The next objection to the declaration is, that it does not aver that the obstructions were within the road. But we find the fact to be otherwise. The averments are, “ that said common road or highway was then and there greatly defective and ob itructed by large quantities of logs, planks, slabs and boards, piled up and extending along either side of said highway or common road, and so near to the beaten track and travelled path, as to be a great nuisance, and dangerous to travellers and passengers, with their horses and carriages, and that said highway or common road was blocked up, and the *448limits of travel so narrowed and obstructed, as to render the same hazardous and dangerous to travellers and passengers; which defects, want of repairs, and obstructions, the defendants had long and unnecessarily suffered to remain, endangering the lives and property of the citizens of this commonwealth ; and that the plaintiff was, on the said 29th day of July aforesaid (1846), carefully driving a horse, attached to a buggy, in and upon that part of said highway or common road, so defective, out of repair, and obstructed, as aforesaid, and that his said buggy was upset by means of said obstructions, to wit, by certain logs, planks, slabs and boards, permitted by the defendants to lie within the limits of said road, and near to the travelled path or beaten track ; and the plaintiff was thrown out,” &c. This part of the declaration is not very compactly framed; but when all of it is taken together, it sets forth, with sufficient clearness, that the obstructions complained of were within the limits of the road. If there had been only the first averment, namely, that “ said road was obstructed by large quantities of logs, &c., piled up and extending along either side of said highway,” the declaration might, perhaps, have been defective.
The last objection made to the declaration is, that the obstructions are not therein sufficiently described. In some of the old English books, it is said that in an indictment for a nuisance in a highway, it is necessary to allege the length and breadth of the nuisance. But it has been held, for nearly a century, that this particularity is unnecessary. Rex v. Smith, Sayer, 98; Rex v. Brookes, Sayer, 167; Rex v. Inhab'ts of East Lidford, Sayer, 301. A fortiori is it unnecessary in a civil action.
The motion in arrest is overruled, as well as the exceptions, and the plaintiff will have judgment on the verdict.